Citation Nr: 1612723	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cicatricial pemphigoid, to include as due to herbicide exposure or as secondary to a service-connected disability.  


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to January 1964 and April 1965 to October 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for cicatricial pemphigoid.  More specifically, he asserts that cicatricial pemphigoid is caused by or the result of in-service exposure to herbicides; other chemical agents such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas), more commonly referred to as tear gas; or environmental hazards, such as fumes from burning buildings, automobiles, and tires.  Alternatively, it has also been suggested that cicatricial pemphigoid is proximately due to the Veteran's service-connected chronic periodontitis.  

A review of the Veteran's military personnel records shows the Veteran served on active duty in the Republic of Vietnam during the period for which exposure to herbicides is presumed.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6).  However, cicatricial pemphigoid is not a condition for which service connection is presumed for Veteran's exposed to herbicide.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).     Notwithstanding the foregoing, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Put more simply, the fact that cicatricial pemphigoid is not subject to presumptive service connection under 38 C.F.R. § 3.309(e) does not prevent establishment of service connection on a direct basis provided a competent medical opinion indicates a nexus is at least as likely as not to exist between the condition and exposure to herbicide.  

The VA has a duty to provide an examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary.    
 
Additionally, the most recent VA treatment record associated with the claims file is dated May 15, 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire more recent VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all records of treatment since May 15, 2008.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2015).

2. Following the completion of item (1), schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of his cicatricial pemphigoid.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims file should be made available for review in connection with the examination. 

The examiner is requested to address the following:

a. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cicatricial pemphigoid is etiologically related to his active duty service, including in-service exposure to herbicide agents; tear gas, such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas); or environmental hazards, such as fumes from burning buildings, automobiles, and tires?

Note: In answering question (a) please address the Veteran's contention that his chronic periodontitis was an earlier manifestation of cicatricial pemphigoid or served to mask cicatricial pemphigoid's detection during his period of active service.  

b. If the answer to (a) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's cicatricial pemphigoid is proximately due (caused by) his service-connected chronic periodontitis?

c. If the answer to (b) is less likely than not (i.e., probability less than 50 percent), is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's cicatricial pemphigoid has been aggravated beyond its normal progression by his service connected chronic periodontitis?

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted with mere temporary or intermittent flare-ups of associated symptoms that resolve with return to the baseline level of disability.  So aggravation contemplates a permanent worsening of the condition above and beyond its natural progression.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




